DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/6/2021 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, line 6 recites “ waiting a predetermined amount of time”. This limitation renders the claim indefinite as it is unclear as to what “waiting” is referring to. It is unclear as what structure is waiting and what function or step is being stopped  or not operated/carried out during the “waiting”. Therefore, without further details or 
Regarding Claim 16, the claim recites “the predetermined amount of time is at least 0.008 seconds”. This limitation renders the claim indefinite as the range claimed is an open-ended range and has no upper end. Therefore the claim limitation has no distinct scope as the range is unbounded and therefore the limitation is indefinite.
Claims 12-15, 17 and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 14, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Wines (US Patent 3,971,969-cited in IDS), in view of Gordon (US Patent 4,030,656).

Regarding Claim 1, Wines discloses a desktop stapler (Figure 1) comprising: 
a base portion (11); 
a lever assembly (head portion 17) pivotally coupled to the base portion (11) at a 
a biasing member (18 and 21) coupled to the lever assembly (17) that biases the lever assembly (17) away from the base portion (11; Col 2, lines 55-59);
a first solenoid (19, 20) operable to move the lever assembly (17) relative to the base portion (11) to decrease the gap (Col 2, lines 55-59) and drive a staple from the lever assembly (17; see Col 2, lines 50-59); and 
a controller (control circuit 22 shown in Figure 5) programmed to sequentially actuate the first solenoid (note Col 2, line 67 through Col 3, line 12 which discloses the actuation via sequential pulses that are in a timed relationship; further see Col 6, lines 4-18 discloses varying the resistance of the resistor 84 varies the timing of the pulses and therefore, by varying the resistance, one can be readily view that as setting or programming the circuit; alternatively, see the modification below in view of Ward).  

    PNG
    media_image1.png
    415
    736
    media_image1.png
    Greyscale

Annotated View of Figure 1

However, Wines fails to explicitly disclose a second separate solenoid operable to drive a staple from the lever assembly (17) such that the controller is programmed to sequentially actuate the first and second solenoids.
Attention can be brought to the teachings of Gordon. Gordon teaches another stapler device (Figure 1) that comprises a lever assembly (head 16 and lever 32) pivotally attached to a base (support member 10 including anvil 14), wherein the lever assembly comprises a staple driver assembly (30), and the stapler device further comprises a first solenoid (60; Figure 4) which is operable to move the lever assembly (16, 32) towards the base (10, 14)  and a second solenoid (70) operable to drive a staple from the lever assembly (16, 32; see Col 2, lines 24-28 and Col 5, lines 1-46 which discloses the operation of both solenoids), wherein the solenoids (60, 70) are sequentially actuated via a two stage foot switch (88; see Col 5, lines 65-68, Col 6, lines 34-48 which describes the first solenoid actuation and Col 7, lines 12-27 which discloses the actuation of the second solenoid).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wines by incorporating a second solenoid, separate from the first solenoid, to either drive a staple from the lever assembly or move the lever assembly as taught by Gordon. By incorporating separate solenoids into Wines to perform each of the lever assembly movement relative to the base and the driving of the staple from the lever assembly, different powered solenoids can be utilized. For example, the solenoid used to move the lever assembly relative to the base can be configured to provide a lighter force than what is required to drive a Gordon (see Col 6, lines 57-65; see also Col 2, lines 54-58). Note with incorporation of the additional solenoid as taught by Gordon, it can be reasonably assumed that the control circuit (22) of Wines will sequentially actuate the solenoids.
Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance, Gordon is relied upon for teaching separate solenoids sequentially actuated to perform the functions as claimed and although the structure of Gordon is different than that of Wines, one of ordinary skill in the art at the time the invention was effectively filed would have readily incorporated a second solenoid into Wines in view of the disclosure of Gordon to obtain the benefits outlined. 

Regarding Claim 2, Wines, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the first solenoid (19, 20) is positioned between the second solenoid (incorporated based on Gordon) and the pivot point.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have arranged the solenoids as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Note that in order for the second solenoid to effectively perform firing of the staples in the most efficient manner, it would have been obvious to have positioned the second solenoid at a position of the staple driver which would be readily at the opposite end of the pivot point of the stapler.

Regarding Claim 3, Wines, as modified, discloses the lever assembly (17) includes a magazine (as shown in Figures 1 and 3) sized and configured to hold staples (15).  

Regarding Claim 5, Wines, as modified, discloses the biasing member is a first biasing member (18), and the desktop stapler further includes a second biasing member (21) positioned between the second solenoid (incorporated by Gordon above) and the lever assembly (17; note the position of the shown spring 21 connects given the position of the solenoids that press on the first biasing member 21, to move the lever assembly, it can be readily assumed that the second biasing member is positioned between the second solenoid and the lever assembly).  Alternatively it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have arranged the second biasing member and second solenoid as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.


Regarding Claim 7, Wines, as modified, discloses a sensor (switch 23) configured to sense one or more sheets inserted into the gap (via trip 32 and rod 26 movable backwards), and wherein the controller (22) is operable to actuate the first and second solenoids (19, 20 including the additional solenoid incorporated above) in response to a signal from the sensor (see Col 3, lines 13-25 and Col 2, line 68 through Col 3, line 4).  

Regarding Claim 8, Wines, as modified, discloses the gap is defined between an opening through which the staple (15) is driven and an anvil (12) on the base portion (11; as shown in Figure 11).  

Regarding Claim 9, Wines, as modified, discloses a housing (10) surrounding the lever assembly (17) and the first and second solenoids (19, 20 as incorporated above).  

Regarding Claim 10, Wines, as modified, discloses the first solenoid (19, 20) has a lower maximum output force capacity than the second solenoid (see the modification in view of Gordon above; see Col 2, lines 54-58 and Col 5, lines 37-46 of Gordon).  


Regarding Claim 11, Wines discloses a method of actuating a desktop stapler (Figure 1), the method comprising; 
biasing a lever assembly (17) relative to a base portion (11) such that a gap is defined between a distal end of the lever assembly (17) and the base portion (11; see Col 2, lines 55-59 which discloses the downward movement of the head/blade being against the bias of the spring 18 and therefore the spring biases the lever assembly as claimed); 
actuating a first solenoid (19, 20) to move the lever assembly (17) relative to the base portion (11) to decrease the gap (Col 2, lines 55-59); 
waiting a predetermined amount of time; and 
after the predetermined amount of time, actuating the first solenoid (19, 20) to drive a staple from the lever assembly  (17; see Col 1, lines 28-36, Col 6, lines 4-13 and Col 2, line 68 through Col 3, line 12 which describe the current pulses supplied to the solenoid and given the “pulsing” there is a clear predetermined amount of time between pulses; note the 112 rejections above).  
However, Wines fails to explicitly disclose after the predetermined amount of time, a second solenoid is actuated to drive a staple from the lever assembly.
Attention can be brought to the teachings of Gordon. Gordon teaches another stapler device (Figure 1) and method of actuating the device that comprises a lever assembly (head 16 and lever 32) pivotally attached to a base (support member 10 including anvil 14), wherein the lever assembly comprises a staple driver assembly (30), and the method of operating the stapler device comprises actuating a first solenoid (60; Figure 4) which is operable to move the lever assembly (16, 32) towards the base (10, 14), and subsequently actuating a second solenoid (70) operable to drive a staple from the lever assembly (16, 32; see Col 2, lines 24-28 and Col 5, lines 1-46 which discloses the operation of both solenoids), wherein the solenoids (60, 70) are sequentially actuated, with a time period between actuations, via a two stage foot switch (88; see Col 5, lines 65-68, Col 6, lines 34-48 which describes the first solenoid actuation and Col 7, lines 12-27 which discloses the actuation of the second solenoid).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wines by incorporating a second solenoid, separate from the first solenoid, to either drive a staple from the lever assembly or move the lever assembly as taught by Gordon. By incorporating separate solenoids into Wines to perform each of the lever assembly movement relative to the base and the driving of the staple from the lever assembly, different powered solenoids can be utilized. For example, the solenoid used to move the lever assembly relative to the base can be configured to provide a lighter force than what is required to drive a staple and will not injure an operator taught by Gordon (see Col 6, lines 57-65; see also Col 2, lines 54-58). Note with incorporation of the additional solenoid as taught by Gordon, the method as claimed would be readily carried out during normal stapling operation. 
Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance, Gordon is relied upon for teaching separate solenoids sequentially actuated to perform the functions as claimed and although the structure of Gordon is different than that of Wines, one of ordinary skill in the art at the time the invention was effectively filed would have readily incorporated a second solenoid into Wines in view of the disclosure of Gordon to obtain the benefits outlined. 

Regarding Claim 14, Wines, as modified, discloses actuating the first solenoid (19, 20) to move the lever assembly (17) relative to the base portion (11) engages the lever assembly (17) with a plurality of sheets positioned within the gap (see Col 3, lines 20-22 which disclose actuation when an item (i.e. sheets) are positioned in the gap).  

Regarding Claims 16-18, Wines, as modified, discloses several features of the claimed invention but fails to disclose the predetermined amount of time is between and includes 0.008 and 0.050 seconds or .025 seconds. 
Gordon discloses a waiting time between actuations of the solenoids (i.e. time between actuating only switch 92 and then both switches 92, 96 via light foot pressure to heavier foot pressure; see Col 5, lines 65-68 of Gordon) which would be readily be pre-determined by the user. Further Wines discloses adjusting wait times between actuations by adjusting the resistance of a resistor (84) in the controller/control circuit (22; Col 6, lines 4-13). Therefore, both Gordon and Wines disclose altering wait times of actuations or at least the ability to alter wait times between actuations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have set the predetermined wait time to a time that includes 0.008 and 0.050 seconds and is specifically .025 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the specific values as claimed. In this instance one would have readily utilized a wait time that provides sufficient time for the lever assembly to approximate relative to the base prior to firing to ensure proper firing of the staples.


Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wines (US Patent 3,971,969-cited in IDS), in view of Gordon (US Patent 4,030,656), and in further view of Baur (US Patent 1,927,274).

Regarding Claim 4, Wines, as modified, discloses essentially all elements of the claimed invention but fails to disclose the biasing member is a compression spring positioned between the lever assembly and the base portion.  
Attention can be brought to Baur which also teaches a desktop stapler (Figure 1) which includes arm (12) pivotally connected to a base (11) wherein a compression spring (spring of stud 36) positioned between the arm (12) and the base (11; Page 1, lines 100-104).
The use of compression springs between the upper lever assembly and the base to maintain a normally spaced relationship between the two in staplers has been well known in the art as exemplified by Baur. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such a compression spring as taught by Baur between the base portion and lever assembly of Wines. By incorporating such a spring into Wines, the normal position of the base portion and lever assembly being positioned away from each other can be better maintained to allow for sheets/items to be inserted into the gap therebetween. 

Regarding Claims 12-13, Wines, as modified, discloses essentially all elements of the claimed invention but fails to disclose the biasing is performed by a spring positioned between the lever assembly (17) and the base portion (11) and wherein actuating the first solenoid (19, 20) to move the lever assembly (17) relative to the base portion (11) to decrease the gap includes compressing the spring.  
As outlined above Baur teaches such a spring (See 36; Figure 1). 
The use of compression springs between the upper lever assembly and the base to maintain a normally spaced relationship between the two in staplers has been well known in the art as exemplified by Baur. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such a compression spring as taught by Baur between the base portion and lever assembly of Wines. By incorporating such a spring into Wines, the normal position of the base portion and lever assembly being positioned away from each other can be better maintained to allow for sheets/items to be inserted into the gap therebetween. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wines (US Patent 3,971,969-cited in IDS), in view of Gordon (US Patent 4,030,656), and in further view of Peterson (US Patent 1,807,170).
Regarding Claim 6, Wines, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the first biasing member (18) is compressible by the first solenoid, and wherein the second biasing member (21) is compressible by the second solenoid. 
Attention can be brought to the teachings of Peterson. Peterson teaches another desktop stapler device (Figure 1) comprising a lever assembly (22) pivotally connected to a base (20) and wherein the device comprises a biasing member (54) which is compressed by a solenoid (18, 19) when the solenoid (18, 19) drives the lever assembly (22; Page 2, lines 48-52 and Page 2, lines 110-119 describes the driving action).
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have incorporated compression springs similar to that of Peterson that are respectively compressed by the corresponding solenoids in replacement, or in addition to, of the tension spring (18) and the leaf spring (21) because Applicant has not disclosed that the specific spring arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Wines, as modified, because the stapler would approximate the lever assembly and drive the staples efficiently.
Therefore, it would have been an obvious matter of design choice to modify Wines to obtain the invention as specified in the claim. 

Regarding Claim 15, Wines, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose actuating the second solenoid to drive the staple includes compressing a spring positioned between the second solenoid (incorporated in view of Gordon- see above) and the lever assembly (17). 
Attention can be brought to the teachings of Peterson. Peterson teaches another desktop stapler device (Figure 1) comprising a lever assembly (22) pivotally connected to a base (20) and wherein the device comprises a biasing member (54) situated between the lever assembly (22) and the solenoid (19, 20) which is compressed by the solenoid (18, 19) when the solenoid (18, 19) is actuated to drive the lever assembly (22; Page 2, lines 48-52 and Page 2, lines 110-119 describes the driving action).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a spring into Wines between the lever assembly and solenoid that is compressed by the solenoid when actuated as taught by Peterson. By further modifying Wines in this manner, the lever assembly will be maintained at a proper distance from the solenoid when it is not actuated. 
Further, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have incorporated compression spring situated as claimed similar to that of Peterson that is compressed by the solenoid in replacement of, or in addition to, the tension spring (18) because Applicant has not disclosed that the specific spring arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Wines, as modified, because the stapler would approximate the lever assembly and drive the staples efficiently.
Therefore, it would have been an obvious matter of design choice to modify Wines to obtain the invention as specified in the claim. 

Alternatively, Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wines (US Patent 3,971,969-cited in IDS), in view of Gordon (US Patent 4,030,656), and in further view of Ward (US Patent 4,558,391-cited in IDS).
Regarding Claim 1, alternatively, assuming arguendo that the control circuit (22) of Wines cannot be reasonably viewed as a controller programmed to sequentially actuate the solenoids, in which Examiner does not concede to, attention can be brought to the teachings of Ward. 
Ward teaches another stapler device (11; Figure 1) comprising a head member (13) pivotally mounted to a base (14) and a solenoid (119, 120) which is actuated to perform a closing of the head member (13) towards the base (14) and perform a driving of a staple out of a head member (13; i.e. Col 8, lines 50-60) wherein actuation of the solenoid (119, 120 via voltage supplied from capacitor 125) can be readily controlled by a controller which is programmed (i.e. see Col 12, lines 52-57) to sequentially actuate the solenoid (119, 120; see Figure 6 and Col 12, line 58 through Col 3, line 3 which describes setting/adjusting the driving energy via time variants, impulses, etc. via micro-processing and logic forms which can be in a software form to obtain optimal control; see Col 13, lines 4-47 which disclose further details of such power controls).
The use of programmed controllers and programming logic to apply controlled power to actuators in electric staplers is well known as exemplified by Ward (See above). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the controller (control circuit 22) of Wines to have incorporated a programmed control logic as taught by Ward. By modifying Wines in this manner, different energy levels can be preselected and readily applied to the stapler as mentioned by Ward (see Col 13, lines 3-7) and therefore increasing the versatility of the stapler. 
Further it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this instance, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a programmed or programmable controller as taught by Ward into the control circuit of Wines in order to automate the adjustment of power supplied to the solenoids which is changed by manually changing the resistors (84) of Wines. 

Regarding Claims 2, 3, 5, and 7-10 refer to the 103 rejections above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wines (US Patent 3,971,969-cited in IDS), in view of Gordon (US Patent 4,030,656) and Ward (US Patent 4,558,391-cited in IDS), as applied to Claim 1, and in further view of Baur (US Patent 1,927,274).

Regarding Claim 4, refer to the previous 103 rejection of Wines, in view of Gordon and Baur.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wines (US Patent 3,971,969-cited in IDS), in view of Gordon (US Patent 4,030,656) and Ward (US Patent 4,558,391-cited in IDS), as applied to Claim 5, and in further view of Peterson (US Patent 1,807,170).

Regarding Claim 4, refer to the previous 103 rejection of Wines, in view of Gordon and Peterson.



Claim 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US Patent 4,030,656), in view of Baur (US Patent 1,927,274).

Regarding Claim 11, Gordon discloses a method of actuating a desktop stapler (Figure 1; note that the stapler shown is disclosed as for use in a variety of environments such as mail ordering, manufacturing and schools; see Col 1, lines 10-12 and lines 45-47; and therefore given the environment the stapler is intended for and given its structure can clearly be mounted to a desktop, the stapler can be viewed as a desktop stapler), the method comprising; 
maintaining a lever assembly (16 including 18, 32) relative to a base portion (10 including anvil 14) such that a gap is defined between a distal end of the lever assembly (16) and the base portion (10; see Figure 1; note Col 4, lines 20-24 disclose gravity maintaining a gap between the head and base); 
actuating a first solenoid (advancing solenoid 60; Figure 4) to move the lever assembly (16) relative to the base portion (10) to decrease the gap (Col 6, lines 28-48); 
waiting a predetermined amount of time (amount of time waited by the operator to actuate switch 96, via a foot switch 88, which is associated with actuation of the second solenoid 70; see Col 5, lines 65-68 and Col 7, lines 12-21; see also Col 2, lines 24-28); and 
after the predetermined amount of time, actuating a second solenoid (driving solenoid 70) to drive a staple from the lever assembly (16; Col 7, lines 12-21).  
However, Gordon fails to disclose a step of biasing the lever assembly relative to the base to define the gap.
Attention can be brought to Baur which also teaches a desktop stapler (Figure 1) which includes arm (12) pivotally connected to a base (11) wherein a compression spring (spring of stud 36) positioned between the arm (12) and the base (11; Page 1, lines 100-104).
The use of compression springs between the upper lever assembly and the base to maintain a normally spaced relationship between the two in staplers has been well known in the art as exemplified by Baur. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such a compression spring as taught by Baur between the base portion and lever assembly of Gordon. By incorporating such a spring into Gordon, the normal position of the base portion and lever assembly being positioned away from each other can be better maintained to allow for sheets/items to be inserted into the gap therebetween. Further, as noted above, Gordon relies on gravity to maintain the gap between the lever and the base, with a spring incorporated therebetween, the gap can be better maintained and ensured prior to driving.

Regarding Claim 12, Gordon, as modified, discloses biasing the lever assembly (16) is performed by a spring (see Baur above) positioned between the lever assembly (16) and the base portion (10 including 14; see modification above).  

Regarding Claim 13, Gordon, as modified, discloses actuating the first solenoid (60) to move the lever assembly (16) relative to the base portion (10) to decrease the gap includes compressing the spring (note that given the modification above, when the first solenoid 60 is actuated to move the head 16 towards the workpiece, the spring will be readily compressed in a manner exemplified by Baur).  

Regarding Claim 14, Gordon, as modified, discloses actuating the first solenoid (60) to move the lever assembly (16) relative to the base portion (10) engages the lever assembly (16) with a plurality of sheets (W) positioned within the gap (see Col 6, lines 34-48). 

Regarding Claims 16-18, Gordon, as modified, discloses several features of the claimed invention but fails to disclose the predetermined amount of time is between and includes 0.008 and 0.050 seconds or .025 seconds. 
Gordon discloses a waiting time between actuations of the solenoids (i.e. time between actuating only switch 92 and then both switches 92, 96 via light foot pressure to heavier foot pressure; see Col 5, lines 65-68 of Gordon) which would be readily be pre-determined by the user. Therefore, Gordon discloses altering wait times of actuations or at least the ability to alter wait times between actuations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have set/selected the predetermined wait time to a time that includes 0.008 and 0.050 seconds and is specifically .025 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the specific values as claimed. In this instance one would have readily utilized a wait time that provides sufficient time for the lever assembly to approximate relative to the base prior to firing to ensure proper firing of the staples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Geel (USP 2,643,307), Adams (US PGUB 2004/0004104), Johansson (USP 5,012,967), Hurkmans (USP 3,524,575), Oussani (USP 2,957,174) and Hatazaki (USP 3,278,101) each disclose other forms of desktop type staplers comprising electromagnet/solenoid drives. 
-Whitman (US PGPUB 2012/0181322) discloses a surgical stapler that utilizes solenoid drivers to actuate firing and/or move the anvil between open and closed positions (See Para. 0266).
-Koukline (USP 5,782,397) discloses a surgical stapler that utilizes solenoid drivers to control forceps actuation.
-Yunoki (USP 4,186,863) discloses a desktop stapler comprising a solenoid (51) for closing the jaws of the stapler. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/3/2022